Title: From George Washington to John Hancock, 21 August 1777
From: Washington, George
To: Hancock, John



Sir
Neshhamini Camp [Pa.] August the 21st 1777.

From the Time, which has elapsed, since Genl Howe departed from the Capes of Delaware, there is the strongest reason to conclude, that he is gone either far to the Eastward or Southward, and with a design, to execute some determined plan. The danger of the Sea, the injury his Troops & Horses must sustain from being so long confined, the loss

of time, so late in the Campaign, will scarcely admit a Supposition, that he is merely making a feint, and still intends to return, either to Delaware or the North River without performing some Enterprize first in Another Quarter. The probability is in favor of a Southern Expedition; Because he has been seen, since his departure from the Capes, off Sinapuxent, steering a Southern course, and because, had his destination been to the Eastward, his arrival there from the general state of the Winds, must have announced It before this, or his Fleet would have been discovered by some of the Cruizers on that Coast. If he is gone to the Southward, he must be gone far that way; For had Chesepeak Bay been his Object, he would have been there long since, and the Fact well established. Beyond that, there is no place short of Charles Town, of sufficient importance to engage his attention. The extensive commerce—the vast accumulation of Military & Other Stores in that Town, and its dependencies, with the éclat it would give his Arms, if he should unfortunately take it, afford him stronger inducements to direct his Operations there, than he could possibly have elsewhere.
Matters being thus circumstanced, an Important Question arises, How this Army is to be employed. If his Intentions are such, as I have supposed them, It appears to me, that an attempt to follow him, would not only be fruitless, but would be attended with the most ruinous consequences. The distance is so immense, that General Howe might accomplish every purpose he had in view before we could possibly arrive to oppose him, and so long a march, through an unhealthy climate at this season, would debilitate and waste a principal part of our Force. Added to this, after we had made a considerable progress, he might easily reimbark his Troops, and turn his Arms against Philadelphia, or elsewhere, as he should think proper, without our being in a condition to give the least aid.
As these, and many Other reasons, which will readily occur to Congress, will shew the impracticability of our counteracting Genl Howe in that Quarter, with any good effect, we have no Other Alternative left, than to remain here idle & inactive, on the remote probability of his returning this way, or to proceed towards Hudson’s River with a view of opposing Genl Burgoyne, or making an Attempt on York Island as the situation of Affairs shall point out. A Successful stroke with respect to either, would be attended with the most signal advantages, and would be the best compensation we could make, for any Losses we may sustain to the Southward. Besides these considerations, if after all our conjectures and reasoning upon the Subject, Genl Howe should be gone to the Eastward, to cooperate with Mr Burgoyne, the Army will be, by the movement proposed, so far on its way to prevent, I hope, the success of his Enterprize.

The above reasons led me to call a Council of General Officers this morning, to take the Subject of removing the Troops from hence into consideration, and I am happy to inform Congress, they were in Sentiment with me upon the Occasion, as they will perceive by a Copy of the proceedings then had, which I do myself the Honor of laying before them. Nevertheless, as it is a movement, which may involve the most important consequences, I have thought proper to submit it to Congress for their deliberation and decision. If it is deemed expedient, we have perhaps not a moment to loose in carrying it into execution, and under this persuasion, I have sent Colo. Hamilton, One of my Aids, who will have the honor of delivering this, to bring me the result of their Opinions.
As the Northern department has been all along considered separate and in some measure distinct; and there are special Resolves, vesting the command in particular persons, in case it should hereafter appear eligible to unite the Two Armi⟨es,⟩ it may perhaps be necessary that Congress should place the matter upon such a footing, as to remove all scruples or difficulties about the command that could possibly arise on my arrival there. This I request, from a disposition to harmony, and from my knowing the ill & fatal consequences, that have often arisen from such controversies, and not from the most distant apprehension, that One would take place upon such an event. The Thing, However, is possible, and to guard against it can do no injury. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington


P.S. That I may not appear inconsistent—to advise & to act before I obtain an Opinion, I beg leave to mention, that I shall move the Army to the Delaware to Morrow Morning, to change their Ground at any rate, as their present Encampment begins to be disagreable & would injure their Health in a short time, Our forage also begins to grow scarce here.

